IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MALIK SABOR ROSS,                          : No. 148 EM 2014
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
HON. ARNOLD L. NEW, JUDGE,                 :
                                           :
                    Respondent             :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.